McCLELLAN, J.
The circuit court in this case, having continued the cause at the instance o.f the plaintiff, upon the expressed condition that the plaintiff pay the costs accruing at that term before the next term of the court, and the plaintiff having failed to comply with this order, might well have dismissed the case of its own motion ; and the fact that the dismissal was moved for by one who is referred to in the entry as the attorney for a defendant in another case, from which this one had just been severed, can not inject error into a judgment which the court was authorized to enter without motion.
The other questions presented by this record are identical with those which have been considered in the case of Torrey Extr. &c. v. Bishop, ante, p. 548; and upon the authority of that case, with what is said above, this case is affirmed.